Citation Nr: 1112702	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  06-37 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1990 to October 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was previously before the Board in November 2009, when it was remanded for further development to include VA examinations.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

Bilateral knee pain, resulting in patellofemoral syndrome, began in service. 


CONCLUSION OF LAW

Bilateral patellofemoral syndrome was incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

As the claim of service connection is resolved in the Veteran's favor, the Board need not further address VCAA compliance.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  





Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts

The Veteran's service treatment records are silent as to any complaints, treatment, or diagnosis of a knee disability in service.  Service treatment records do show repeated complaints of low back pain and ankle pain related to an injury sustained during a parachute jump.  

The only documentation of a knee disability after service is found in the Veteran's written statements asserting that he had knee pain due to injuries from parachute jumps in service.  He asserted that the pain in his knees had increased since service.

On April 2010 VA examination, the Veteran reported intermittent pain in his knees which developed while running on active duty at Fort Bragg.  He did not use any assistive devices and did not experience any flare-ups.  He had not missed any days of work due to his joints.  On physical examination, he walked with a normal gait and had full range of motion (0 to 140 degrees) with crepitus, but no obvious pain.  There was no ligamentous laxity to varus or valgus stress and negative drawer signs.  He had very prominent bilateral tibial tubercles and a mild effusion bilaterally.  He was nontender over the patella tendon and tibial tubercles bilaterally.  There were no additional limitations following repetitive use and no effect of incoordination, fatigue, weakness, or lack of endurance on his joint functions.  The diagnosis was bilateral patellofemoral syndrome.  The examiner expressed the opinion that the Veteran's bilateral knee disability was less likely than not related to his military service, because there was no evidence of an injury in service.

Analysis

Although there is no affirmative evidence that a bilateral knee disability was present in service, the Veteran is competent to describe symptoms which can be perceived through the senses, such as pain.  See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (The Veteran is competent to describe symptoms of an injury, but not that he had or was diagnosed with a particular injury).

The Veteran has stated that he first experienced bilateral knee pain in service with airborne training.  He is competent to provide this evidence and the Board finds his statements credibile because the description is consistent with the type and circumstances of his service.  However, an in-service injury alone is not enough to establish service connection.  There must be a current disability resulting from the injury during service.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).

Here, the VA examiner diagnosed bilateral patellofemoral syndrome, which is an alternative term for chondromalacia patellae, a disability characterized by pain and crepitus over the anterior aspect of the knee, particularly in flexion, with softening of the cartilage on the articular surface of the patella and, in later stages, effusion.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 358 (31st ed.2007).  See, e.g., Mitchell v. Shinseki, 2011WL 494477 (February 14, 2011); Kizer v. Shinseki, 2010 WL 1252149 (April 1, 2010).  The Veteran's symptoms as described in service and since separation from service are consistent with the diagnosis given.

Although the VA examiner stated the opinion that there was no relationship between this diagnosis and the Veteran's service, the basis given for the opinion was the lack of medical documentation in service.  It is already established that the Veteran is competent to state he experienced pain in service and to provide evidence of continuity of symptomatology since service.  The Board finds no reason to discount the Veteran's credibility on this issue.  Therefore, his lay statements are sufficient basis for service connection, particularly in light of the examiner's diagnosis of bilateral patellofemoral syndrome.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (If lay evidence presented by the Veteran is credible and ultimately competent, the lack of contemporaneous evidence should not be an absolute bar to the Veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence).


ORDER

Service connection for bilateral patellofemoral syndrome is granted.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


